

116 S3012 IS: Private Security Officer Screening Improvement Act of 2019
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3012IN THE SENATE OF THE UNITED STATESDecember 10, 2019Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Private Security Officer Employment Authorization Act of 2004 to establish a national
			 criminal history background check system and criminal history review
			 program for private security officers. 
	
 1.Short titleThis Act may be cited as the Private Security Officer Screening Improvement Act of 2019.
 2.FindingsCongress finds the following: (1)There are close to 1,000,000 private security officers in the United States, both contract and proprietary. Private security officers are considered persons of trust by the public. They are entrusted to safeguard and protect people and property, including nuclear power plants, schools, hospitals, banks, places of worship, living communities, shopping malls, and entertainment venues.
 (2)The Integrated Automated Fingerprint Identification System of the Federal Bureau of Investigation (referred to in this section as the FBI) maintains fingerprints and criminal history records on more than 70,000,000 individuals. FBI criminal history background checks on private security officers have uncovered serious criminal convictions that did not show up in State and commercial criminal history background checks. Accordingly, it is clearly in the public interest for private security officers and applicants to be subject to FBI criminal history background checks.
 (3)Congress has worked with the States to make FBI criminal history background checks available to employers of private security officers through the Private Security Officer Employment Authorization Act of 2004 (34 U.S.C. 41106) (referred to in this section as the PSOEAA) and statutes enacted by dozens of States in compliance with Public Law 92–544. The PSOEAA authorized employers of private security officers to request FBI criminal history background checks on their officers and applicants through a State agency. However, since the enactment of the PSOEAA in 2004, not all States have made FBI criminal history background checks available to employers of private security officers. As a result, there are many private security officers and applicants for which employers are unable to obtain FBI criminal history background checks as authorized by the PSOEAA.
 3.National criminal history background check and criminal history review programThe Private Security Officer Employment Authorization Act of 2004 (34 U.S.C. 41106) is amended— (1)in subsection (c)—
 (A)in paragraph (2)(B), by inserting or a designated entity after a State identification bureau; (B)by redesignating paragraph (5) as paragraph (7);
 (C)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; (D)by inserting after paragraph (2) the following:
					
 (3)Designated entityThe term designated entity means an entity designated by the Attorney General, which may not be a Federal agency, to receive and process requests under subsection (d).;  and
 (E)by inserting after paragraph (5), as so redesignated, the following:  (6)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam, and the Trust Territories of the Pacific.; and
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking the State identification bureau of a participating State and inserting a State identification bureau or a designated entity; (ii)in subparagraph (B)(i), by striking to the State identification bureau of the participating State the and inserting a;
 (iii)in subparagraph (C)— (I)in the heading—
 (aa)by striking the State and inserting a State; and (bb)by inserting or designated entity after bureau;
 (II)in the matter preceding clause (i), by striking the State identification bureau of a participating State and inserting a State identification bureau or a designated entity; and (III)in clause (ii), by inserting or designated entity after State identification bureau;
 (iv)in subparagraph (D)— (I)in clause (i), by striking the State identification bureau and inserting a State identification bureau or a designated entity; and
 (II)in clause (ii)— (aa)in subclause (I), in the matter preceding item (aa)—
 (AA)by striking a participating and inserting employment in a; and (BB)by inserting identification bureau or a designated entity after the State; and
 (bb)in subclause (II)— (AA)by striking a participating and inserting employment in a; and
 (BB)by inserting identification bureau or a designated entity after the State; and (v)by adding at the end the following:
						
 (F)State criminal history checkA designated entity may, upon request from an authorized employer, complete a check of a State criminal history database.
 (G)Designated entitiesThe Attorney General shall designate, and enter into an agreement with, one or more entities to receive and process requests under this subsection.; and
 (B)in paragraph (4), by adding at the end the following:  (D)Federal program costs (i)In generalIn the case of a criminal history record information search submitted through a designated entity in accordance with this subsection, the fees collected by the designated entity shall be set at a level that will ensure the recovery of the full costs of providing all such services.
 (ii)RequirementThe designated entity shall remit the appropriate portion of the fees collected under clause (i) to the Attorney General, which amount is in accordance with the amount published in the Federal Register to be collected for the provision of a criminal history background check by the Federal Bureau of Investigation..
 4.RegulationsNot later than 180 days after the date of enactment of this Act, the Attorney General shall issue such regulations as may be necessary to carry out the amendments made by this Act.